
	
		I
		111th CONGRESS
		1st Session
		H. R. 1060
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that a NADBank guarantee is not considered a Federal guarantee for purposes of
		  determining the tax-exempt status of bonds.
	
	
		1.Certain guarantees not
			 considered Federal guarantees for purposes of determining tax-exempt status of
			 bonds
			(a)In
			 generalSection 149(b)(3)(A)(i) of the Internal Revenue Code of
			 1986 (relating to certain insurance programs) is amended by inserting
			 the North American Development Bank, after
			 Corporation,.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to any bond issued before, on, or after the date of the enactment of this
			 Act.
			
